DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9, 27, and 28 are objected to because of the following informalities:
Regarding claim 9, in line 5, replace “the UE” with --an UE--.
Regarding claim 27, in line 1, replace “the maximum uplink delay” with --a maximum uplink delay--.
Regarding claim 28, in line 1, replace “the maximum uplink delay” with --a maximum uplink delay--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 17-24, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maheshwari et al (US 2006/0135258 A1).
Regarding claims 1 and 29, Maheshwari discloses a method (Fig. 6) for communications by a network entity (Fig. 5, game server), comprising: 
identifying multiple user equipments (UEs) participating in a multi-user gaming platform across one or more wide area networks (WANs) (Fig. 4, clients 76 participating in a game running by game server 22 across WAN or Internet 20, illustrated in Fig. 1); and 
taking one or more actions to support latency fairness in delivery of information across the multiple users via the one or more WANs (Fig. 6, block 90, delay data packet for delay time associated with effective RTT).

Regarding claims 2 and 18, Maheshwari discloses that wherein network entity comprises a game server (Fig. 5, game server).

Regarding claims 3 and 19, Maheshwari discloses that wherein the one or more actions comprise: receiving reports, from the multiple UEs, indicating downlink latency between the game server and the multiple UEs (Fig. 6, block 84, RTTs of clients are determined); and adjusting, based on the reports, a downlink media playout timestamp used by the multiple UEs to determine when to playout downlink media (Fig. 6, block 90, delay data packet for delay time associated with effective RTT).

Regarding claim 4, Maheshwari discloses that wherein the one or more actions comprise: determining a handicap for one or more of the multiple UEs, based on estimated link delays between the game server and the multiple UEs (45th paragraph, set an effective RTT based upon the RTTs of the clients).  

Regarding claim 5, Maheshwari discloses that wherein the one or more actions further comprise at least one of: delaying downlink packet transmission based on the handicap; or delaying uplink packet processing based on the handicap (46th paragraph, data packet, uplink or downlink, is delayed for a delay time up to effective RTT).  

Regarding claim 6, Maheshwari discloses that wherein the one or more actions further comprise: communicating the handicap to at least one of the UEs (52nd paragraph, notification of clients of effective RTT).
Regarding claim 7, Maheshwari discloses that wherein one or more actions comprise synchronizing with one or more edge servers or UPFs to compensate for delay variation in the one or more WANs (Fig. 5, time delay module 80 is synchronized with game application for applying effective RTT to data packets).  

Regarding claim 8, Maheshwari discloses that wherein the one or more actions comprise: receiving reports, from one or more user plane functions (UPFs), indicating at least one of uplink delay or downlink delay between UEs and the UPFs (Fig. 5, time delay module calculating RTTs between time delay module and clients and reporting to game application); and compensating for delay variations in the one or more WANs based on the reports (Fig. 6, block 90).

Regarding claim 9, Maheshwari discloses that wherein the one or more actions comprise: estimating delays between the network entity and one or more user plane functions (UPFs) (Fig. 5, delays are calculated between game application and time delay module); and compensating for delay variations to the one or more WANs by setting packet delay budget (PDB) limits for the UE based on the estimated delays (Fig. 6, block 86, effective RTT is set for all clients).

Regarding claims 10 and 23, Maheshwari discloses that wherein the network entity comprises a base station (Fig. 1, BS 14) and the one or more actions comprise at least one of: setting a packet delay budget (PDB) limit to reduce variations among the UEs; or scheduling traffic delivery at a specified packet delay target (Fig. 6, block 90, delay data packet for delay time associated with effective RTT).

Regarding claims 11 and 24, Maheshwari discloses that wherein the network entity comprises a user plane function (UPF) (Fig. 5, time delay module 80).

Regarding claims 17 and 30, Maheshwari discloses a method for communications by a user equipment (UE) participating in a multi-user gaming platform (Fig. 4), comprising: 
determining parameters of communications with a network entity (Fig. 5, RTT is measured between client 1 and time delay module 80); and 
taking one or more actions to support latency fairness with other UEs in delivery of information based on the determined parameters (Fig. 6, block 90, data packets of all clients are delayed by effective RTT).

Regarding claim 20, Maheshwari discloses that wherein the one or more actions comprise: transmitting uplink data with time stamps to the game server for use in estimating uplink delays between the UE and game server (Fig. 5, RTT is determined clients and time delay module.  Herein, RTT is round trip time and is measured with time stamped packets) and/or delaying processing of player input at the game server (Fig. 6, block 90).

Regarding claim 21, Maheshwari discloses that wherein the parameters of communications with the network entity comprise a maximum uplink delay for UEs participating in the multi-user gaming platform (Fig. 6, block 86, effective RTT is the maximum RTT), and the one or more actions comprises delaying transmission of uplink data to the game server based on the maximum uplink delay (Fig. 6, block 90).

Regarding claim 22, Maheshwari discloses that wherein the parameters of communications with the network entity comprise a handicap for the UE received from the network entity (45th paragraph, set an effective RTT based upon the RTTs of the clients), and the one or more actions comprises at least one of: delaying uplink packet transmission to the game server based on the handicap; or delaying delivery of downlink packets to an application executing on the UE based on the handicap (46th paragraph, data packet, uplink or downlink, is delayed for a delay time up to effective RTT).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Maheshwari.
Regarding claims 12 and 13, Maheshwari discloses wherein the one or more actions comprise: measuring downlink delays and/or uplink delays between the UPF and one or more of the UEs (47th paragraph, measured RTTs.  Herein, measured RTTs include uplink and downlink delays); and at least one of handicapping or delaying forwarding of downlink/uplink packets from/to a server based on the measurement (Fig. 6, block 86, effective RTT is used for delaying packet transmissions in uplink and downlink).  Maheshari does not disclose measuring average downlink delays or average uplink delays.  However, as known in the art, average of delays or means for delays is used as a threshold for determining communication parameters.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to measure average of downlink and uplink delays in Maheshwari, to compensate for the delays among the clients.

Allowable Subject Matter
Claims 14-16 and 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Guo et al (US 2003/0204565 A1) discloses method and apparatus for supporting real time multi user distributed applications.
Bushnell et al (US 2021/0118085 A1) discloses multi-player virtual hybrid wager based and non-wager based competitions.
Mizrachi, Yosef (WO 2007/119236 A2) discloses gaming services and handling game latency.
Morrison et al (US 2020/0106819 A1) discloses inducing higher latency in multiplayer programs.
Kopikare et al (US Patent No. 9,308,455 B1) discloses gaming in an ad-hoc network.
Gourlay (US Patent No. 7,680,038 B1) discloses dynamic bandwidth detection and response for online games.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472